Order, in so far as appealed from, modified by striking out the provisions giving the appellant a lien upon the cause of action to the extent of ten per cent of any sum received by the plaintiffs and directing him to forthwith deliver to the substituted attorneys all the pleadings herein, and substituting in place thereof a provision that the appellant have a hen upon the cause of action for the sum of $250, the value of his services to the time of the substitution of attorneys, and that, upon payment to him of said sum of $250 by plaintiffs, he turn over to the substituted attorneys all papers in his possession or custody in relation to this action. As so modified, the order is affirmed, with ten dollars costs and disbursements to appellant. (See Phillips v. Hodgson, 227 App. Div. 754, and cases cited.) Lazansky, P. J., Rich, Young, Seudder and Tompkins, JJ., concur.